DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting
	Claims 1-20 are rejected under the judicially created doctrine of double patenting over claims 1-19 of U. S. Patent No. 11,073,067 B2 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the application claims are merely broader than the patent claims. 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 6-8, 10, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Li) (Patent/Publication Number US 2011/0239624). 
	Regarding claims 1, 10, 15-17, and 19, Li discloses an exhaust gas treatment system (10) for an internal combustion engine (12), the system comprising: an exhaust gas pathway (14) configured to receive exhaust gas from the internal combustion engine (e.g. See Paragraphs [0021]); a first treatment element (22, 24) positioned within the exhaust gas pathway such that the first treatment element is close coupled to the engine, the first treatment element including at least two selected from a group consisting of: a selective catalytic reduction (SCR) element (22), an oxidation catalyst (18), a diesel particulate filter (DPF), and a NOx storage element (22) (e.g. See Paragraphs [0018]); a first injector (26) configured to selectively introduce ammonia gas into the In yet another exemplary embodiment illustrated in FIG. 4, it may also be advantageous is some applications to avoid exposing a portion of the SCR device 22 to unburned HC as well as to avoid raising the temperature of the exhaust gas 16 until it has passed through the SCR in order to further extend the durability of the device. In such an instance, disposed downstream of OC1 18 and SCR device 22, in fluid communication with the exhaust gas 16 in the exhaust gas conduit 14 is a second SCR device 60. An HC or fuel injector 38, in fluid communication with HC supply 40 in fuel supply tank 42 through fluid conduit 44, is configured to introduce unburned HC 40 into the exhaust gas stream between the SCR device 60 and the SCR device 22. In this configuration, SCR 22 avoids the possibility of HC contamination while SCR device 60 continues to be available for thorough mixing of the injected HC 40 with the exhaust gas 16.) (e.g. See Figure 4; Paragraphs [0027]). 
	Regarding claim 6, Li further discloses wherein the first treatment element includes an oxidation catalyst (18, 32) (e.g. See Figures 1-4; Paragraphs [0017]).
	Regarding claim 7, Li further discloses wherein the first treatment element includes a diesel particulate filter (DPF) (28, 30) (e.g. See Figures 1-4; Paragraphs [0019]). 
	Regarding claim 8, Li further discloses wherein the first treatment element includes a NOx storage element (22) (e.g. See Figures 1-4; Paragraphs [0018]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-5, 9, 11-14, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (Li) (Patent/Publication Number US 2011/0239624) in view of Huang et al. (Huang) (Patent/Publication Number 9,616,385).
	Regarding claims 2, 11, and 18, Li discloses all the claimed limitation as discussed above except that a reservoir containing the diesel exhaust fluid and an ammonia generator configured to receive diesel exhaust fluid from the reservoir and to convert the diesel exhaust fluid into ammonia gas.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use a reservoir containing the diesel exhaust fluid and an ammonia generator configured to receive diesel exhaust fluid from the reservoir and to convert the diesel exhaust fluid into ammonia gas of Li, as taught by Huang for the purpose of supplying reducing agent for the exhaust gas of an internal combustion engine, and releasing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is rich, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 
	Regarding claims 3, 12, Huang further discloses a first valve (168) disposed between the ammonia generator (144) and the first injector (148) and a second valve (172) disposed between the reservoir and the second injector (152) (e.g. See col. 5, lines 7-38).
	Regarding claims 4, 13, Huang further discloses a controller (123) configured to modulate the first valve to vary a flow rate of the ammonia gas through the first injector and to modulate the second valve to vary a flow rate of the diesel exhaust fluid through the second injector (e.g. See col. 5, lines 39-58; col. 7, lines 1-67).
	Regarding claims 5, 14, Huang further discloses a temperature sensor in communication with the controller, and wherein the controller is configured to modulate the first valve and the 
Regarding claim 9, Huang further discloses wherein the second treatment element includes an ammonia oxidation catalyst (132) (e.g. See col. 4, lines 1-40).

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents:
	Binetti et al. (Pat. No. 11008921), Kotrba et al. (Pat. No. 2017/0204762), Qi et al. (Pat. No. 2015/0096287), Driscoll et al. (Pub. No. 2010/0139257), and Bahrami et al. (Pat. No. 10662843), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        February 26, 2022